         Case 1:19-cr-00696-PAE Document 47 Filed 12/20/19 Page 1 of 7
                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    December 20, 2019

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007


       Re:    United States v. Ari Teman,
              S1 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

       The Government writes to respectfully request that the Court modify defendant Ari
Teman’s conditions of release to prohibit Teman from having any contact, direct or indirect, with
any potential trial witness, including but not limited to any individuals currently or formerly
associated with Victim-1, Victim-2, Victim-3, or Victim-4, as defined in the Superseding
Indictment.

        The Government recently learned that on December 16, 2019, the defendant published an
image on at least two social media platforms, Facebook and Instagram, disparaging a potential
trial witness in this case, who is associated with one of the entities listed in the complaint
(“Witness-1”). See Exh. A (Facebook post); Exh. B (Instagram story post). In the posts, Teman
highlighted a news article referring to Witness-1, and Teman added in large text “scumbag who
lied to have me arrested to avoid paying his bill(!) was just named #7 WORST LANDLORD IN
NYC!!! (Out of thousands!).” Teman also wrote “#karma.” In the Facebook post, Teman added
“Maybe I’ll sleep better tonight” with a smiling emoticon and a sleeping emoticon. The
Government was alerted to the Facebook post by Witness-1 himself, who had seen the post. The
Government further understands that Teman sent a photograph of the post to at least one other
person.

        The Government is concerned that the defendant’s conduct is an effort to influence
potential witnesses. Accordingly, the Government believes a modification of the terms of Teman’s
bail is warranted.
         Case 1:19-cr-00696-PAE Document 47 Filed 12/20/19 Page 2 of 7



                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York

                                       By: /s/ Kedar S. Bhatia
                                          Jacob H. Gutwillig
                                          Kedar S. Bhatia
                                          Edward A. Imperatore
                                          Assistant United States Attorneys
                                          (212) 637-2215/2465/2327

cc: Justin Gelfand, Esq.
    Joseph DiRuzzo, Esq.




                                       2
    Case 1:19-cr-00696-PAE Document 47 Filed 12/20/19 Page 3 of 7








                             ([KLELW$
                  
Case 1:19-cr-00696-PAE Document 47 Filed 12/20/19 Page 4 of 7
Case 1:19-cr-00696-PAE Document 47 Filed 12/20/19 Page 5 of 7
    Case 1:19-cr-00696-PAE Document 47 Filed 12/20/19 Page 6 of 7








                             ([KLELW%


                                                         
Case 1:19-cr-00696-PAE Document 47 Filed 12/20/19 Page 7 of 7
